                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 IVEN L. MAYES,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
 v.                                                )           No. 3:18-CV-517-CEA-DCP
                                                   )
 OFFICER CONNOR UNDERWOOD, et al.,                 )
                                                   )
                Defendants.                        )

                                               ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        Now before the Court is Defendants’ Motion to Compel [Doc. 24].                  Specifically,

 Defendants seek an order compelling Plaintiff to respond to Defendants’ Interrogatories and

 Request for Production of Documents (collectively, “Discovery Requests”). Defendants state that

 they served Plaintiff with the Discovery Requests on May 26, 2020. On July 28, 2020, having

 received no responses to the Discovery Requests, Defendants followed up with Plaintiff by email

 and certified and regular United States mail, reminding Plaintiff that the parties agreed to respond

 to written discovery within sixty (60) days of receiving the written discovery. Defendants state

 that they sent a similar letter on August 13, 2020.

        Further, Defendants state that they took Plaintiff’s deposition on August 20, 2020. During

 Plaintiff’s deposition, some of the questions that were included in the Discovery Requests were

 discussed, but Plaintiff has still not provided written responses under oath. Defendants submit that

 over the course of 2020, the parties exchanged a series of emails, and it initially appeared that

 Plaintiff was confused as to the difference between the initial disclosures, which Plaintiff provided,




Case 3:18-cv-00517-CEA-DCP Document 26 Filed 03/01/21 Page 1 of 2 PageID #: 190
 and the responses to the Discovery Requests, which he had not provided. Defendants state that

 the distinction was clarified through email communications, and Plaintiff requested another copy

 of the Discovery Requests, which Defendants provided on October 28, 2020. Defendants assert

 that despite multiple attempts to work with Plaintiff, he still has not provided his responses to the

 Discovery Requests.

        As an initial matter, the Court notes that Plaintiff has not responded to the instant Motion,

 and the time for doing so has expired. See E.D. Tenn. L.R. 7.2 (“Failure to respond to a motion may

 be deemed a waiver of any opposition to the relief sought.”). Further, the Court finds that Plaintiff’s

 responses to the Discovery Requests are long overdue. Plaintiff SHALL respond to Defendants’

 Discovery Requests on or before March 17, 2021. Plaintiff is ADMONISHED that the failure to

 fully respond to the Discovery Requests by March 17, 2021, may result in sanctions, including

 dismissal of his case. See Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii). Accordingly, Defendants’ Motion

 to Compel [Doc. 24] is GRANTED.

        IT IS SO ORDERED.
                                                        ENTER:

                                                        ____________________________
                                                        Debra C. Poplin
                                                        United States Magistrate Judge




Case 3:18-cv-00517-CEA-DCP Document 26 Filed 03/01/21 Page 2 of 2 PageID #: 191
